           Case 2:18-cv-00971-GMN-GWF Document 18 Filed 01/18/19 Page 1 of 3




 1   DAYLE ELIESON
     United States Attorney
 2   District of Nevada
     TINA NAICKER, CSBN 252766
 3   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 4   San Francisco, California 94105
     Telephone: (415) 268-5611
 5   Facsimile: (415) 744-0134
     E-Mail: Tina.Naicker@SSA.gov
 6
     Attorneys for Defendant
 7

 8

 9

10                                 UNITED STATES DISTRICT COURT

11                                         DISTRICT OF NEVADA

12   JENAIL H. NEWTON,                              )
                                                    )   Case No. 2:18-cv-00971-GMN-GWF
13                         Plaintiff,               )
                                                    )
14          v.                                      )   JOINT STIPULATION AND [PROPOSED]
                                                    )   ORDER FOR EXTENSION OF TIME TO
15   NANCY A. BERRYHILL,                            )   RESPOND TO PLAINTIFF’S MOTION FOR
     Acting Commissioner of Social Security,        )   REVERSAL/REMAND.
16                                                  )
                           Defendant.               )
17          .
18          IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record, that
19
     the time for Defendant to file her response to Plaintiff’s Motion for Reversal/Remand be extended
20
     from January 18, 2019 to March 1, 2019. This is Defendant’s first request for extension. Good cause
21
     exists to grant Defendant’s request for extension. Counsel currently has a Ninth Circuit brief due next
22

23   week, which requires multiple levels of review. Due to scheduling conflicts from the government

24   shutdown, Counsel for Defendant needs additional time to make time for U.S. Attorney review. In

25   addition, Counsel has over 80+ active social security matters that require two or more dispositive
26
     motions per week. For example, at this time, Counsel for Defendant has three other dispositive


                                                        -1-
           Case 2:18-cv-00971-GMN-GWF Document 18 Filed 01/18/19 Page 2 of 3




 1   motions due on the same date as the current filing deadline for this case. As such, Counsel
 2   respectfully requests additional time to adequately review the transcript and respond to the issues
 3
     raised in Plaintiff’s Motion. Defendant makes this request in good faith with no intention to unduly
 4
     delay the proceedings. Defendant apologizes for the belated request for extension, but had ongoing
 5
     health and personal family issues following the Christmas holiday. Counsel sought and filed an
 6

 7   extension of time as soon as reasonably practicable. The parties further stipulate that the Court’s

 8   Scheduling Order shall be modified accordingly.

 9                                                Respectfully submitted,
10   Dated: January 18, 2019                      /s/ Joshua Harris
11                                                (*as authorized by email on January 18, 2019)
                                                  JOSHUA HARRIS
12                                                Attorney for Plaintiff

13

14
     Dated: January 18, 2019                      DAYLE ELIESON
15                                                United States Attorney
                                                  DEBORAH LEE STACHEL
16                                                Regional Chief Counsel, Region IX
                                                  Social Security Administration
17

18
                                           By     /s/ Tina L. Naicker
19                                                TINA L. NAICKER
                                                  Special Assistant U.S. Attorney
20                                                Attorneys for Defendant
21                                                   ORDER
22
     APPROVED AND SO ORDERED:
23

24   DATED:_______________________
             01-22-2019                           _____________________________________
                                                  THE HONORABLE GEORGE W. FOLEY, JR.
25                                                UNITED STATES MAGISTRATE JUDGE
26


                                                       -2-
